DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9,11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita US 2008/0042667 A1 in view of Matsumoto et al. US 2016/0370424 A1 (hereinafter referred to as Matsumoto).

Regarding claim 1, Yamashita teaches an electronic component handling apparatus (fig. 2, handling module 2, par. [0087]) that handles a device under test (DUT) (fig. 1, DUT, par. [0087]), the electronic component handling apparatus comprising: transfer units (fig. 5, XYZ conveyor apparatus 211, par. [0104]) that each comprise a DUT transfer part (fig. 14, plurality of holding heads 214 able to pick up and hold DUTs by suction pads 215 and a base member 213, par. [0128]) that mounts the DUT on a first tray (fig. 5, test tray 91, par. [0090]) and that removes the DUT from the first tray; contact units (pushing the DUTs to the contact unit, [0092]) that each press the DUT mounted on the first tray against a socket (fig. 6, par. [0086], [0092]) disposed on a test head (fig. 5, test head 8, par. [0087]) connected to a tester (par. [0086]); and a tray transporter (fig. 2, stocker unit 24, par. [102]) that transports the first tray between the contact units and the transfer units, 
Yamashita does not teach wherein either or both of (i) at least one of the contact units and (ii) at least one of the transfer units are removably disposed on the electronic component handling apparatus.  
Matsumoto teaches wherein either or both of (i) at least one of the contact units (fig. 2, 3, contact head 7, supporting section 71 is detachably attached to the mounting part 61 of the movable arm 6, par. [0033]-[0036]) and (ii) at least one of the transfer units are removably disposed on the electronic component handling apparatus.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a handler with a contact head that presses IC device with respect to sockets while gripping some IC device with a detachable support portion, as taught in Matsumoto in modifying the apparatus of Yamashita. The motivation would be enabled to respond to various device under test (DUT) arrangement easily.

Regarding claim 2, Yamashita and Matsumoto teaches the electronic component handling apparatus according to claim 1, Yamashita further teaches wherein the DUT transfer part (fig. 14, plurality of holding heads 214 able to pick up and hold DUTs by suction pads 215 and a base member 213, par. [0128]) is disposed above the tray transporter (fig. 2, stocker unit 24, par. [102]).  

Regarding claim 3, Yamashita and Matsumoto teaches the electronic component handling apparatus according to claim 1, Yamashita further teaches wherein the contact units (fig. 5, contact unit 12, par. [0089]) are arranged along a first direction (see fig. 5) parallel to a horizontal direction of the electronic component handling apparatus (fig. 2, handling module 2, par. [0087]), the transfer units (fig. 5, XYZ conveyor apparatus 211, 212, par. [0104]) are arranged along the first direction, and the tray transporter transports the first tray (fig. 5, test tray 91, par. [0090]) along the first direction.  

Regarding claim 9, Yamashita and Matsumoto teaches the electronic component handling apparatus according to claim 1, Yamashita further teaches each of the transfer units (fig. 5, XYZ conveyor apparatus 211, 212, par. [0104]) comprises a tray storage (fig. 2, stocker 24A for stacking and storing customer trays 92, par. [104]) that stores a second tray (fig. 2, customer trays 92, par. [104]), and the DUT transfer part (fig. 14, plurality of holding heads 214 able to pick up and hold DUTs by suction pads 215 and a base member 213, par. [0128]) transfers the DUT (fig. 5, DUT, par. [0090]) between the first tray (fig. 5, test tray 91, par. [0090]) and the second - 44 -tray. 
 
Regarding claim 11, Yamashita and Matsumoto teaches the electronic component handling apparatus according to claim 9, Yamashita further teaches wherein the tray storage (fig. 5, stocker 24A for stacking and storing customer trays 92, par. [104]) comprises: first holding devices (fig. 5, stocker 24A, par. [104]) that hold the second tray; and a second tray (fig. 5, tray 92, par. [104]) moving device (fig. 5, tray conveyor apparatus 24C, par. [104]) that moves the second tray between the first holding devices.  

Regarding claim 13, Yamashita and Matsumoto teaches the electronic component handling apparatus according to claim 1, Yamashita further teaches wherein each of the transfer units comprises: a loader (fig. 5, loader unit 21, par. [0090]) that transfers an untested DUT (fig. 5, DUT, par. [0090]) from a second tray (fig. 5, C-tray 92, par. [0090]) to the first tray (fig. 5,  test tray 91, par. [0090]); and an unloader (fig. 5, unloader unit 22, par. [0090]) that transfers a tested DUT from the first tray to the second tray.  

Regarding claim 14, Yamashita and Matsumoto discloses the claimed invention except for wherein the number of loader units included in the electronic component handling apparatus is different from the number of unloader units included in the electronic component handling apparatus.	
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 15, Yamashita and Matsumoto teaches an electronic component testing apparatus comprising: an electronic component handling apparatus according to claim 1; Yamashita further teaches test heads (fig. 5, test head 8, par. [0086]) mounted to the contact units (fig. 5, contact unit, par. [0089]); and a tester (par. [0086]) electrically connected to the test heads.

Claim(s) 4-6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Matsumoto as applied to claim 1 above, and further in view of Ito et al. US 2010/0147088 A1 (hereinafter referred to as Ito).

Regarding claim 4, Yamashita and Matsumoto teaches the electronic component handling apparatus according to claim 1, Yamashita and Matsumoto do not teach wherein - 43 -the DUT transfer part comprises a first tray moving device that delivers and receives the first tray in a vertical state to and from the tray transporter.  
Ito teaches wherein - 43 -the DUT transfer part (fig. 3, loader unit 300, par. [0102]) comprises a first tray (fig. 3, test tray TST, par. [0102]) moving device (fig. 10, vertical conveyance system 112 for receiving a test tray TST, par. [0125]) that delivers and receives the first tray in a vertical state to and from the tray transporter (fig. 5, XYZ conveyor apparatus 211, 212, par. [0104]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic device test apparatus which includes an inversion system for rotating an IC test tray before testing where the ICs are held on a test tray and running tests on the electrical characteristics of ICs using a test head, as taught in Ito in modifying the apparatus/method/system of Yamashita and Matsumoto. The motivation would be IC’s which are not accommodated properly in the test tray are dropped easily and damage to prevent to the test tray.

Regarding claim 5, Yamashita, Matsumoto and Ito teaches the electronic component handling apparatus according to claim 4, Ito further teaches wherein the first tray moving device (fig. 3-5, 11, belt conveyance system 102, par. [0132]) moves the first tray along a longitudinal direction of the first tray (fig. 4, test tray TST, par. [0132]).  

Regarding claim 6, Yamashita, Matsumoto and Ito teaches the electronic component handling apparatus according to claim 4, Ito further teaches wherein the tray transporter (fig. 3, IC stocker 201, par. [0114]) comprises a tray holding device that holds the first tray (fig. 3, test tray TST, par. [0102]) in the vertical state.  

Regarding claim 7, Yamashita and Matsumoto teaches the electronic component handling apparatus according to claim 1, Yamashita and Matsumoto do not teach wherein the DUT transfer part comprises a posture changing device that changes a posture of the first tray between a horizontal state and a vertical state.  
Ito teaches wherein the DUT transfer part comprises a posture changing device (fig. 10, inversion system 113, par. [0125]) that changes a posture of the first tray (fig. 10, test tray TST, par. [0125]) between a horizontal state and a vertical state.  
The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 10, Yamashita and Matsumoto teaches the electronic component handling apparatus according to claim 1, Yamashita and Matsumoto do not teach wherein the DUT transfer part is disposed above the tray storage.
Ito further teaches wherein the DUT transfer part (fig. 3, loader unit 300, par. [0102]) is disposed above the tray storage (fig. 1, tray conveyance system 205 temporarily stores the empty tray in an empty tray stocker 206, par. [0122]).  
The references are combined for the same reason already applied in the rejection of claim 4.

Allowable Subject Matter
Claim 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858